Title: From Thomas Jefferson to George Jefferson, 8 October 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  
                     Dear Sir
                  
                  Washington Oct. 8. 04
               
               I recieved last night your favor of Oct. 4. covering my account. in that I find either an error of account or of paiment which perhaps may require to be looked after immediately. in the close of 1802. & beginning of 1803. I gave several draughts on you in favor of Joseph Moran and on the 8th. Feb. of that year a closing one for 98 D = £29–8 then supposed to be the balance. I soon after discovered that it was £16–8–9 too much & wrote to you immediately to stop the order: but it was too late as you informed me you had paid the order a day or two before the reciept of my letter: & accordingly you will find it charged in your accounts at the date of 1803. Mar. 23. ‘To cash paid his order to Joseph Moran pr. Wm. Irvine £29–8.’ I have never seen or heard of Moran since nor been able to get back any part of the £16–8–9 overpaid before. but in your account recieved last night I find the following article ‘1804. Sep. 17. to cash paid his order to Joseph Moran. £29–8’ perhaps the order was not taken in on the former occasion, has been presented a 2d time & paid after the former was forgotten. if so, the sooner we endeavor to get the money back the better. he is entirely bankrupt. if it is a mere error of account, our account will stand thus. 
               
                  
                     1804. Sep. 29.
                     balance in favr. G. & J.
                     pr. account rendd
                     
                     203.11.8 
                  
                  
                     
                     remittance of Oct. 5.
                     600. D.
                     £180.0.0
                     
                  
                  
                     
                     error of account Sep. 17.
                     
                     29.8.0.
                     209.8.0
                  
                  
                     
                     Balance in favor of Th:J.
                     
                     
                     £5.16.4
                  
               
               early in the ensuing month I will make a remittance to cover the purchase of 1200. bushels of coal. I salute you with affectionate attachment.
               
                  
                     Th: Jefferson
                  
               
            